Case 4:19-cv-00616-JED-CDL Document 108 Filed in USDC ND/OK on 06/08/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF OKLAHOMA

   COMMERCIAL RESINS COMPANY, INC.,                 )
   et al.,                                          )
                                                    )
                   Plaintiffs,                      )
                                                    )
                   v.                               )       Case No. 19-CV-616-JED-CDL
                                                    )
   RON CARLSON, JR., et al.,                        )
                                                    )
                   Defendants.                      )

                                       OPINION AND ORDER

           The Court has for its consideration Plaintiff Commercial Resins Company’s motion for

   preliminary injunction (Doc. 71). CRC asks the Court to enter a “preliminary injunction

   maintaining the status quo decision of the shareholders of CRC—as well as of outside, independent

   counsel for CRC—not to advance litigation costs to the Defendants.” (Doc. 71 at 6). As explained

   further below, such an injunction is unwarranted at this time because CRC has not shown the

   requisite risk of imminent harm.

                                       I.      BACKGROUND

   A.      General Background

           This dispute revolves around the alleged mismanagement of CRC, a family-owned,

   pipeline-treatment manufacturer that, for most of its 51-year existence, was run by Ron Carlson

   Sr. Starting in 2005, Defendant Ron Carlson Jr. (referred to herein as Mr. Carlson) took over as

   president and chief executive. Until recently, he ran the company with his wife, Defendant

   Christine Carlson, who served as its controller and, according to the plaintiffs, its de facto chief

   financial officer.

           Mr. and Ms. Carlson’s tenure at the helm of CRC came to an end in 2019 after the

   company’s board allegedly discovered that they had misappropriated millions of dollars from the
Case 4:19-cv-00616-JED-CDL Document 108 Filed in USDC ND/OK on 06/08/21 Page 2 of 7




   company. Shortly after the missing funds came to light, Mr. Carlson’s brothers and fellow CRC

   shareholders—Plaintiffs Greg Carlson, Kevin Carlson, and Mark Carlson—voted via a written

   consent to oust the couple and install a new board. Following the defenestration, Greg Carlson

   took over as the company’s president.

           Strictly speaking, the sibling shareholders merely purport to have fired Ron and Christine

   Carlson and to have removed Mr. Carlson from his seat on CRC’s board of directors. The legal

   effect of their votes is disputed.

           Mr. Carlson alleges in Counterclaims (Doc. 41 at 4–5) that the sibling shareholders lacked

   the voting power to remove him. According to the Counterclaims, Ron Carlson Sr. executed a

   Stock Proxy in Mr. Carlson’s favor in 2014 as part of a deal in which Mr. Carlson agreed to take

   Ron Carlson Sr.’s place as guarantor on $2.5 million in debts owed by CRC. 1 Although Ron

   Carlson Sr. later sold the shares to the siblings, Mr. Carlson claims that the shares remained

   burdened by the alleged proxy. Thus, according to Mr. Carlson, the siblings own a majority of

   CRC’s shares, but they do not control a majority of the shareholder votes. Accordingly, he claims,

   any actions they purport to have taken on behalf of CRC, including his termination and removal

   from the board of directors, are without effect. He further alleges that, on February 4, 2020, he was

   “duly elected” president of the corporation and that he and two others were “duly elected” as

   CRC’s board of directors. Notwithstanding Mr. Carlson’s claim that he remains legally entitled to

   control CRC, he seems to concede that his siblings now exercise control of the company for all

   practical purposes.




   1
    Although the Counterclaims indicate that a copy of the 2014 Stock Proxy was included as an
   exhibit, the document was not attached to the Counterclaims. (See Doc. 41 ¶ 15).
                                                    2
Case 4:19-cv-00616-JED-CDL Document 108 Filed in USDC ND/OK on 06/08/21 Page 3 of 7




   B.     Procedural Background

          Mr. Carlson did not initially bring his claims in federal court. After CRC brought the instant

   suit, he filed an Answer, but it made no mention of the alleged 2014 Proxy or his claim to majority

   share-voter status. Instead, he brought the allegations in a state court suit against his siblings,

   claiming that they had wrongfully ousted him and then mismanaged the company. See Commercial

   Resins Company, Inc. and Ronald Carlson, Jr., v. Gregory Carlson, et al., Case No. CJ-2020-572,

   Tulsa County District Court, filed February 11, 2020. In addition to Mr. Carlson’s individual and

   derivative claims, the petition purported to join claims asserted by CRC on its own behalf.

          Rather than fight these allegations in state court, the siblings moved to dismiss on the

   grounds that Mr. Carlson was obliged to bring his claims as compulsory counterclaims in the

   existing federal action. The presiding judge agreed, administratively closing the case pending the

   outcome of the instant action. The siblings also joined the federal litigation, alleging derivative

   claims on behalf of CRC and seeking a declaratory judgment determination that Mr. Carlson’s

   alleged proxy is invalid, leaving them a majority of the voting shares. (See Doc. 32).

          With his state court claims effectively dismissed, Mr. Carlson imported the allegations into

   the federal litigation in the form of Counterclaims. (See Doc. 41). Like the state court petition, the

   Counterclaims assert causes of action by Mr. Carlson, both as an individual and derivatively on

   behalf of CRC, as well as by CRC directly.

   C.     CRC’S Advancement Decision

          CRC’s Bylaws provide for the advancement of fees to a director or officer who is sued for

   actions taken in his or her capacity as such. Shortly after filing this suit, CRC hired a local law

   firm to determine whether advancement was appropriate in this case. (See Doc. 71-7). In

   November 2020, the firm issued a written opinion in its capacity as “outside, independent legal

   counsel.” (Doc. 71). After reviewing a variety of evidence, including the report of a forensic

                                                     3
Case 4:19-cv-00616-JED-CDL Document 108 Filed in USDC ND/OK on 06/08/21 Page 4 of 7




   accounting firm hired by the corporation, (see Doc. 71-1), the law firm recommended against

   advancement.

          In the law firm’s view, the Bylaws limited advancement to cases where the director or

   officer “acted in good faith and in a manner reasonably believed to be in or not opposed to the best

   interests.” (Doc. 71-3 at 6). Based on the evidence it reviewed, the law firm found that Ron and

   Christine Carlson had misappropriated company funds for their personal benefit and the benefit of

   companies affiliated with them. “Such actions on their face were not in the ‘best interests’ of the

   Company, and under supporting case law, cannot be construed as ‘good faith’ for purposes of

   indemnification under Oklahoma law.” (Id. at 7). Accordingly, the firm concluded that

   “indemnification of expenses . . . in advance of final disposition is not proper due to the Federal

   Defendants’ failure to act in good faith and in a manner reasonably believed to be in or not opposed

   to the best interests of the Company.” (Id.).

          On December 2, 2020, about a week before the instant motion was filed, the plaintiff

   siblings executed a written consent exercising their purported authority as the majority

   shareholders in the company. (Doc. 71-4). Citing their authority under the Bylaws, the accounting

   report, and the law firm’s findings, they resolved that CRC would not advance Ron and Christine

   Carlson’s litigation expenses because they had not acted in good faith and not in a matter

   reasonably believed to be in the best interest of the corporation.

                        II.     PRELIMINARY INJUNCTION STANDARD

          To obtain a preliminary injunction, the moving party must show: (1) he is substantially

   likely to succeed on the merits, (2) he will suffer irreparable injury if the injunction is denied, (3)

   his threatened injury outweighs the injury the opposing party will suffer under the injunction, and

   (4) the injunction would not be adverse to the public interest. State v. U.S. Env’t Prot. Agency, 989

   F.3d 874, 883 (10th Cir. 2021).
                                                     4
Case 4:19-cv-00616-JED-CDL Document 108 Filed in USDC ND/OK on 06/08/21 Page 5 of 7




          The grant or denial of a preliminary injunction is subject to the trial court’s discretion. Penn

   v. San Juan Hosp., Inc., 528 F.2d 1181, 1185 (10th Cir. 1975). Moreover, a preliminary injunction

   is never awarded as a matter of right, even when the moving party will suffer an inevitable harm.

   Bhd. of Locomotive Engineers v. Missouri-Kansas-Texas R. Co., 363 U.S. 528, 532 (1960).

   “Because a preliminary injunction is an extraordinary remedy, the right to relief must be clear and

   unequivocal.” Valley Cmty. Pres. Comm’n v. Mineta, 373 F.3d 1078, 1084 (10th Cir. 2004).

                                         III.    DISCUSSION

          CRC’s motion raises two merits issues: (1) whether the Bylaws grant shareholders the

   authority to bar the advancement of litigation costs where the officer or director has not acted in

   good faith and in a matter reasonably believed to be in the best interest of the corporation; and (2)

   if so, whether the shareholders were justified in barring advancement to the defendants in this case.

   Having carefully considered the materials put forth by the parties, the Court finds that it need not

   reach these issues because CRC has not shown that it is likely to suffer an irreparable harm in the

   absence of the requested relief.

          A preliminary injunction will not lie where there is merely the “possibility” of irreparable

   injury. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). The injury must be likely. Id.

          Here, the purported injury—that CRC may be forced to spend its dwindling capital on legal

   expenses for Ron and Christine Carlson—is purely speculative. Although Mr. Carlson claims to

   control a majority of CRC’s voting shares and asserts that he remains its president, nothing in the

   record suggests that he has ever attempted to exercise this purported authority on behalf of CRC

   in order to cause the corporation to pay his expenses. Moreover, even if Mr. Carlson tried to

   exercise that authority, there is no indication that he has any actual control of the corporation or

   its assets. For example, after the state court case was closed, Mr. Carlson petitioned the presiding

   judge to reopen the matter in order to consider a “Motion to Compel Advancement of Legal
                                                     5
Case 4:19-cv-00616-JED-CDL Document 108 Filed in USDC ND/OK on 06/08/21 Page 6 of 7




   Expenses.” (See Doc. 71-8). Notably, the target of the requested injunction was CRC itself. This

   is a clear indication that Mr. Carlson no longer has any practical control over CRC’s affairs. If he

   did, he would have had no need to run to the courthouse.

          Mr. Carlson’s impotence makes this case distinguishable from Havens v. Attar, 1997 WL

   55957 (Del. Ch. Jan. 30, 1997), which the plaintiffs cite for the proposition that “[a] motion for

   preliminary injunction is the proper vehicle to preserve CRC’s determination not to advance

   Defendants’ legal expenses.” In Havens, the court granted a preliminary injunction against the

   defendants, who were directors of the corporation, enjoining them from advancing themselves

   expenses incurred while defending against the suit. Id. at *1. There, however, the three defendant

   directors were still on the board and held a majority of the seats, so they were able to—and did—

   approve their own advancements. Here, Mr. Carlson has never tried to exercise his claimed

   authority as a shareholder or board member to pay himself, and even if he did, the evidence

   strongly suggests that his effort would be futile. To the extent the plaintiffs would suggest that Mr.

   Carlson might, by way of the state court motion, compel CRC to advance litigation costs, their

   fears are unwarranted. The motion was denied, and the case remains administratively closed

   pending the outcome of this litigation.

          In sum, CRC seeks a preliminary injunction “maintaining the status quo decision of

   the shareholders,” but the status quo appears to be in no danger of changing. Ron and Christine

   Carlson appear to be powerless to force CRC’s hand, and the company remains under the control

   of the same individuals who voted to prohibit expense advancement in the first place. Accordingly,

   it appears that CRC is fully capable of avoiding the irreparable harm it claims to fear. Although a

   change in circumstances could lead to a different result, CRC, for the time being, has not shown a

   likelihood of irreparable harm.



                                                     6
Case 4:19-cv-00616-JED-CDL Document 108 Filed in USDC ND/OK on 06/08/21 Page 7 of 7




          Given the absence of any imminent harm, the Court sees no need to address the remaining

   preliminary injunction factors. A showing of irreparable harm is the single most important

   prerequisite for the issuance of a preliminary injunction. DTC Energy Grp., Inc. v. Hirschfeld, 912

   F.3d 1263, 1270 (10th Cir. 2018). Before the other requirements will be considered, the moving

   party must first demonstrate that such injury is likely. Id. As CRC has failed to do so, the Court’s

   task is at an end, and it need not reach the issue of whether the shareholders had the authority under

   CRC’s Bylaws to bar the advancement of litigation expenses or whether their decision to do so

   with respect to the defendants was proper.

                                         IV.     CONCLUSION

          For the reasons explained above, the plaintiff’s Motion for Preliminary Injunction is

   denied.

          SO ORDERED this 8th day of June, 2021.




                                                     7
